Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered December 23, 1996, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*572The defendant’s claim of prosecutorial misconduct during the closing argument was not preserved for appellate review (see, CPL 470.05 [2]) and, in any event, does not require reversal. Bracken, J. P., Thompson, Altman and Krausman, JJ., concur.